DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13, 14, 16 and 25-31 are pending.  

Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 13 and claim 31 contain mutually exclusive features with claim 13 comprising a plurality of neutron detectors at the same radial distances and claim 31 comprising a plurality of neutron detectors at different radial distances. Additionally, the same technical subject matter of claim 13 and 31 is not a special technical feature as it does not make a contribution over the prior art as described below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 13, 14, 16 and 25-30 are examined herein. 

Response to Arguments/Amendments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 102 and 103 rejections have been fully considered. Applicant’s arguments are directed towards the amended claim language and are therefore addressed below.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “wherein the current mode of the fixed detector is 2mA at a top of a measuring range of the fixed detector” which renders the claim indefinite. It is unclear how the 2mA current mode at a top of a measuring range of the fixed detector limits the structure. As such, it unclear what additional structure would be required to make the device of claim 16 into the device of claim 30.  	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Impink JPH04232497. 
Regarding claim 13, Impink discloses a nuclear reactor (Fig. 2) comprising: 
a vessel (26) having a central axis (inherent); 
a core (13) positioned in the vessel (13 is in 26), the core comprising a plurality of nuclear fuel assemblies (Fig. 4: unlabeled fuel assemblies), a primary water layer (area surrounding core 13 appears to be water as shown by arrows representing coolant flow) separating the core from the vessel radially from the central axis and surrounding the core (coolant flows around core 13 and is between the 13 and 26); and 
an instrumentation and control system ([0005] computerized nuclear power plant monitoring and control system, which includes 22, 62, 8, and 44) configured to provide an instrumentation and control of the nuclear reactor in a predetermined power range ([0020] “Can provide various reference information for continuous on-line fine tuning of the analytical core model and can be used to evaluate the total area of ​​neutron fluence on the local area and internal structure of the reactor vessel Information can be provided”) the instrumentation and control system comprising a measuring device (60,24) for continuous measurement ([0018] “each of the given detectors in each string continuously on-line”) of a neutron flux emitted by the core ([0020] “evaluate the total area of ​​neutron fluence”); 
at least one neutron absorbing member (12);
a movement device configured for inserting the or each neutron absorbing member into the core (the control rod drive mechanism that drops and raises the control rods 12);
the measuring device (60, 24) including at least one neutron detector ([0017] “neutrons or gamma ray detectors 60”) continuously measuring the neutron flux ([0020]), the at least one neutron detector (60) being positioned in the primary water layer radially between the core and the vessel ([0018] “inside the nuclear reactor vessel and is outside the reactor core”), the at least one neutron detector being placed in one or several radial position(s) ([0018] “along the axis of the core”) obtaining, owing to an attenuation of the primary water layer, one or several counting rates configured for the instrumentation and control system of the nuclear reactor for the entire predetermined power range ([0020] “Can provide various reference information for continuous on-line fine tuning of the analytical core model and can be used to evaluate the total area of ​​neutron fluence on the local area and internal structure of the reactor vessel Information can be provided”),
the instrumentation and control system comprising a controller ([0005] “running on one or more plant computers and can be thought of as a subsystem of a computerized nuclear power plant monitoring and control system”; a computer is an information processing unit, i.e., a controller) operates on a configured to control the movement device by using measurements done by the or each neutron detector ([0005] “reactor trip signals”)
wherein each of the plurality of neutron detectors is positioned at a same fixed radial distance from the core as each other neutron detectors and is circumferentially spaced apart from each other neutron detector around the central axis of the core (see Fig. 2, each of the neutron detectors 60 is positioned at a same fixed radial distance from the core and circumferentially spaced apart from each other).
A skilled artisan would recognize, as is well known in the art, that a neutron detector will produce counts corresponding to the number of neutrons incident the detector. As such, the neutron detector of Impink has the capability such that the neutron detector will obtain counting rates as the detector measures and monitors the neutron flux. The counting rate will be a function of the attenuation of the primary water layer, as one of skill in the art, would recognize that thermal neutrons get absorb in water, thereby decreasing the counting rate of the detector. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 13, 14, 16, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Impink JPH04232497, in view of Yoshio et al. JP 2008014705. 
While Impink teaches all the limitations of claim 13, this additional rejection is being made in order to more clearly show the connection between the neutron detectors and the control rod insertion.
Regarding claim 13, Impink discloses a nuclear reactor (Fig. 2) comprising: 
a vessel (26) having a central axis (inherent); 
a core (13) positioned in the vessel (13 is in 26), the core comprising a plurality of nuclear fuel assemblies (Fig. 4: unlabeled fuel assemblies), a primary water layer (area surrounding core 13 appears to be water as shown by arrows representing coolant flow) separating the core from the vessel radially from the central axis and surrounding the core (coolant flows around core 13 and is between the 13 and 26); and 
an instrumentation and control system ([0005] computerized nuclear power plant monitoring and control system, which includes 22, 62, 8, and 44) configured to provide an instrumentation and control of the reactor in a predetermined power range of the reactor ([0020] “Can provide various reference information for continuous on-line fine tuning of the analytical core model and can be used to evaluate the total area of neutron fluence on the local area and internal structure of the reactor vessel Information can be provided”) the instrumentation and control system comprising a measuring device (60,24) for continuous measurement ([0018] “each of the given detectors in each string continuously on-line”) of a neutron flux emitted by the core ([0020] “evaluate the total area of neutron fluence”); 
at least one neutron absorbing member (12);
a movement device configured for inserting the or each neutron absorbing member into the core (the control rod drive mechanism that drops and raises the control rods 12);
the measuring device (60, 24) including a plurality of neutron detectors ([0017] “neutrons or gamma ray detectors 60”) continuously measuring the neutron flux ([0020]), the plurality of neutron detectors (60) being positioned in the primary water layer radially between the core and the vessel ([0018] “inside the nuclear reactor vessel and is outside the reactor core”), the plurality of neutron being radially positioned ([0018] “along the axis of the core”) obtaining, owing to an attenuation of the primary water layer, one or several counting rates configured for the instrumentation and control system of the reactor for an entirety of the predetermined power range ([0020] “Can provide various reference information for continuous on-line fine tuning of the analytical core model and can be used to evaluate the total area of neutron fluence on the local area and internal structure of the reactor vessel Information can be provided”), the predetermined power range being from residual power upon stopping of the reactor to a nominal power range (the reactor of Impink has a residual power upon stopping the reactor and an operation power range)
the instrumentation and control system comprising a controller ([0005] “running on one or more plant computers and can be thought of as a subsystem of a computerized nuclear power plant monitoring and control system”; a computer is an information processing unit, i.e., a controller) configured to control the movement device by using measurements done by the plurality of neutron detectors ([0005] “reactor trip signals”)
wherein each of the plurality of neutron detectors is positioned at a same fixed radial distance from the core as each other neutron detectors and is circumferentially spaced apart from each other neutron detector around the central axis of the core (see Fig. 2, each of the neutron detectors 60 is positioned at a same fixed radial distance from the core and circumferentially spaced apart from each other).
A skilled artisan would recognize, as is well known in the art, that a neutron detector will produce counts corresponding to the number of neutrons incident the detector. As such, the neutron detector of Impink has the capability such that the neutron detector will obtain counting rates as the detector measures and monitors the neutron flux. The counting rate will be a function of the attenuation of the primary water layer, as one of skill in the art, would recognize that thermal neutrons get absorb in water, thereby decreasing the counting rate of the detector. 
Yoshio further suggests the connection between the neutron detectors and the control rod insertion and teaches an instrumentation and control system (Fig. 1) with neutron detectors (A1-A3/B1-B3) in between the core (30) and the vessel (29) and the instrumentation and control system comprising a controller (16) configured to control a movement device (CRDM, not explicitly described but inherently present) by using the measurements done by each neutron detector ([0013] “When the condition is satisfied, an alarm signal is generated and a scram signal is output to the control rod drive controller 16”). It would have been obvious to one of ordinary skill in the art to modify the instrumentation and control system of Impink with the instrumentation and control system of Yoshio as it produces no unexpected results. One skilled in reactor design would recognize the advantage of using the neutron detector signals and in response to an abnormal signal sending a scram signal to drop the control rods, thereby shutting down the reactor and increasing the safety.  
Note on interpretation for claim 14: the limitation “without insertion of a gloved finger” preceding claim language “directly submerged” implies that the “without insertion of a gloved finger” should be interpreted as “the neutron detector is directly submerged and is not inside of a gloved finger.” However, this claim can also reasonably be interpreted as “the neutron detector is directly submerged, and the neutron detector was inserted without the use of a gloved finger.” Or, alternatively still, “the neutron detector is directly submerged, and the reactor does not have any inserted gloved fingers” (i.e., the gloved finger does not have any association with the neutron detector). 
As evidence see, for example, in JP2008-175732, which shows a neutron detector 16 (Fig. 7) that is directly submerged in water 13, is not inside of a gloved finger, and there is a neutron transport tube 15 in the core 12. 
For the purposes of examination, Examiner will interpret this claim to recite that the neutron detector is directly submerged in the primary water layer. 
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Impink further discloses wherein the at least one neutron detector (60) is directly submerged in the primary water layer (area surrounding core 13 appears to be water as shown by arrows representing coolant flow and 60 is directly submerged in the water), without the insertion of a gloved finger. 
Note on interpretation for claim 16: claim 16 recites two desired result-type clauses. These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

 [A]pparatus claims cover what a device is, not what a device does.”


In this case, the claim is not limited by the particular level of ambient neutron flux in its environment. Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited references.
The claim is further being interpreted under MPEP 2111.04, in which the “such that” clauses are not given patentable weight because they simply suggest intended results that may follow naturally from the claimed structures. Specifically, in this case, the cited prior art neutron detector is located at a fixed radial distance that allows it to measure low (e.g., 1-100 cp/s) counts during shutdown as well as measure the neutron flux during regular, i.e., full-power, operations.
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Impink further discloses wherein the plurality of neutron detectors are each being radially positioned such that at the residual power upon stopping of the reactor, the neutron flux at the fixed detector corresponds to a counting of between 1 and 100 cp/s (60 is inside the vessel and close to the core, and therefore, during a reactor shutdown, when the neutron flux is approaching zero, the neutron flux detector will register a neutron flux approaching zero); and at the nominal power of the reactor, the neutron flux at the fixed detector corresponds to a measurement staying within a measuring range in the current mode of the fixed detector ([0018] “These detectors are arranged so as to be exposed to neutrons and / or gamma ray bundles emanating from the periphery of the reactor core”) 
A skilled artisan would recognize, as is extremely well known in the art, that a neutron detector will produce counts corresponding to the number of neutrons incident the detector and that neutron flux is proportional to the reactor power.  When a reactor is stopped for a long time, for example, then the neutron counts will be extremely low, approximately zero, as no new neutrons are produced in the core. Therefore, the fixed radial detector of Impink has sufficient structure allowing it to measure low (e.g., 1-100 cp/s) counts during shutdown, as well as measure the neutron flux during regular, full power, operations. 
One skilled in reactor design would also recognize that since the fixed radial detector of Impink is inside the reactor vessel and measures neutron flux, it therefore has the capability such that the neutron flux at the fixed detector corresponds to a measurement staying within a measuring range in the current mode of the fixed detector. 
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Impink further discloses that the at least one neutron detector is arranged to have a sufficient counting rate upon starting the reactor ([0018] “These detectors are arranged so as to be exposed to neutrons and / or gamma ray bundles emanating from the periphery of the reactor core”). A skilled artisan would recognize, as is extremely well known in the art, that a neutron detector will produce counts corresponding to the number of neutrons incident the detector and that neutron flux is proportional to the reactor power. One skilled in reactor design would also recognize that since the fixed radial detector of Impink is inside the reactor vessel and measures neutron flux and “provides information used by the reactor protection system 22 when updating certain mathematical expansion factor values ​​used in empirical algorithms that emit nuclear reactor trip signals when necessary” ([0005]), it therefore has the capability such that it allows a suitable response time of the instrumentation and control system of the reactor in case of abnormal situation of the reactor. 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim. Impink further discloses wherein the instrumentation and control system is configured to protect the reactor ([0005] “reactor protection system 22’), based on information supplied by the at least one neutron detector ([0022] “such a string of detectors 60, which is an in-vessel but not in-core type, is used to process the response of the off-core / out-vessel neutron detector 24 used in the reactor protection system 22”). 
Regarding claim 28, the above-described combination teaches all the elements of the parent claim. Impink discloses a pressurized water reactor ([0002]) but does not explicitly disclose a small modular reactor. However, small modular reactors are an extremely well known type of reactor in the art. Therefore, it would have been obvious to one of ordinary skill in the art to apply the neutron detector system of Impink to an extremely common type of reactor, i.e., a small modular reactor, as it produces no unexpected results. 
Regarding claim 29, the above-described combination teaches all the elements of the parent claim. Impink discloses a primary water layer (area surrounding core 13 appears to be water as shown by arrows representing coolant flow) but does not explicitly discloses the radial thickness. It would have been obvious to one of ordinary skill in the art through routine experimentation to optimize the radial thickness of the primary water layer such that it is between 100 and 800mm. Such a modification would have involved a mere change in size of a component which is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 30, the above-described combination teaches all the elements of the parent claim. Impink further discloses wherein the current mode of the fixed detector is 2mA at a top of a measuring range of the fixed detector (([0018] “These detectors are arranged so as to be exposed to neutrons” and therefore are capable of operating at a 2mA at a top of a measuring range). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Impink JPH04232497, in view of Yoshio et al. JP 2008014705 and further in view of Impink et al. US 4877575 (herein referred to as 575).  
Regarding claim 27, the above-described combination teaches all the elements of the parent claim. Impink does not explicitly disclose the time constant of the neutron detector. 
575 teaches a neutron detector (Fig. 2: 20) configured to supply neutron measurements with a time constant ranging from several tens of seconds to a fraction of a second (col 4 ln 42-46 “The reactivity computer 24 determines the reactivity in the core for different regions by averaging typically ten samples for each detector taken over a period of approximately 10 milliseconds”). It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the detectors of Impink with the neutron detector time constant of 575 as it produces no unexpected results. As 575 teaches averaging typically ten samples for each detector taken over a period of 10 milliseconds allows for the “instantaneous reactivity values” (col 4 ln 46-47), resulting in a faster response time of the instrument and control system to move the control rods to thereby increase the safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646